Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

 Criminal Case No. 19-cr-522-WJM

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 JOEL FLORES,

         Defendant.


      ORDER DENYING DEFENDANT’S MOTION TO DISMISS FLORES’S MOTION TO
      DISMISS (VIOLATION OF RIGHT TO SPEEDY TRIAL AND DUE PROCESS) AND
                  DENYING AS MOOT MOTIONS FOR SPEEDY TRIAL


         This matter is before the Court on Defendant Joel Flores’s Motion to Dismiss

 (Violation of Right to Speedy Trial and Due Process) (“Motion to Dismiss”), filed on

 January 9, 2021. (ECF No. 122.) The Government responded on January 25, 2021

 (ECF No. 125), and Flores replied on February 19, 2021 (ECF No. 127). The Court

 heard oral argument on the Motion to Dismiss on March 18, 2021. 1 (ECF No. 133.)

         Also before the Court are Flores’s Request for Speedy Trial and Motion to Set

 Trial Date (ECF No. 95) and Renewed Demand for Speedy Trial and Motion to Proceed

 with Trial (ECF No. 112), filed on November 21, 2020 and December 18, 2020,

 respectively.


         1
          Because neither party has yet ordered the transcript of the March 18, 2021 oral
 argument, the Court will cite a draft version of the transcript prepared by the undersigned’s court
 reporter as “Tr. __.” Pagination may differ from a final version of the transcript, to the extent it is
 prepared.
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 2 of 21




        For the reasons set forth below, the Motion to Dismiss is denied and the Motions

 for Speedy Trial are denied as moot.

                                     I. BACKGROUND

        The Court presumes familiarity with the events underlying Flores’s arrest, which

 are recounted elsewhere. (See, e.g., ECF No. 73.) Below is a summary of the

 extensive procedural history of this action.

        The Greeley Police Department arrested Flores on April 17, 2019 based on the

 facts underlying the indictment in this case, and he was charged in Weld County District

 Court. (ECF No. 125 at 3.) He posted bond on April 24, 2019 and was released from

 custody. (Id.) Thereafter, Flores was arrested on May 24, 2019 pursuant to a bench

 warrant after he failed to appear for a May 23, 2019 hearing. (Id.) Colorado

 prosecutors dismissed the state prosecution on July 30, 2019, and Flores was released

 from custody on the same day. (Id.)

        Thereafter, on December 6, 2019, the Government initiated the present action by

 obtaining a criminal complaint against Flores. (ECF No. 1, Case No. 19-mj-273-STV,

 United States v. Joel Flores.) He was arrested on December 12, 2019. (ECF No. 3.)

        On December 18, 2019, a grand jury indicted Flores on one count of possession

 of a firearm and/or ammunition by a prohibited person, in violation of 18 U.S.C. §

 922(g)(1), one count of possession with intent to distribute methamphetamine in

 violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and one count of possession of a

 firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

 § 924(c)(1)(A)(i). (ECF No. 1.) United States Magistrate Judge Kristen L. Mix ordered



                                                2
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 3 of 21




 that Flores be detained on December 20, 2019. (ECF No. 15.) On December 30, 2019,

 the Court set this action for a 4-day jury trial on February 18, 2020. (ECF No. 14.)

       On January 3, 2020, Flores filed Defendant’s Motion to Exclude Time From the

 Speedy Trial Act, which requested “an order excluding as many days as are needed

 from the Speedy Trial computations to accommodate the setting of trial in this matter to

 on or after April 27, 2020.” (ECF No. 16 at 6.) The Court granted that motion on

 January 8, 2020 and ordered that all days from January 8, 2020 to and including April 7,

 2020 be excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161–74 (the “Speedy Trial

 Act”). (ECF No. 17.) The next day, the Court reset Flores’s trial for June 1, 2020. (ECF

 No. 18.)

       On March 19, 2020, Flores’s original counsel moved to withdraw. (ECF No. 19.)

 The Court granted that counsel’s request on March 20, 2020 and appointed new

 counsel. (ECF Nos. 21, 22.)

       After filing a second Motion for Extension of Time on April 23, 2020 (ECF No.

 23), Flores filed the Amended Motion for Extension of Time and for Ends-[of-]Justice

 Continuance on April 27, 2020 (ECF No. 24), which requested that the Court enter an

 order excluding an additional 60 days under the Speedy Trial Act. The Court granted

 that motion on April 28, 2020 and ordered that all days from April 28, 2020 to and

 including June 27, 2020 be excluded under the Speedy Trial Act. (ECF No. 25.) On the

 same day, the Court reset Flores’s trial for August 3, 2020. (ECF No. 26.)

       On May 7, 2020, Flores filed the Motion to Dismiss (Violation of Fifth and Sixth

 Amendment Rights) Or, In the Alternative, To Order Pretrial Release to Home

 Detention, and Request for Evidentiary Hearing. (ECF No. 27.) Thereafter, on May 29,

                                             3
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 4 of 21




 2020, Flores filed the Motion for Notice of the Government’s Intent to Use Evidence in

 its Case-in-Chief at Trial. (ECF No. 29.) The Court denied both motions on June 12,

 2020. (ECF No. 34.)

        Three days later, on June 15, 2020, Flores filed the Motion to Suppress and

 Request for Evidentiary Hearing (the “Motion to Suppress”). (ECF No. 35.) After

 receiving the Motion to Suppress, the Court vacated Flores’s trial date and indicated

 that the trial would be reset upon resolution of the Motion to Suppress. (ECF No. 36.)

 The Government responded to the Motion to Suppress on July 15, 2020 (ECF No. 46),

 and Flores replied on July 30, 2020 (ECF No. 55). The Court denied Flores’s Motion to

 Suppress on September 8, 2020. (ECF No. 73.) Flores filed a motion for

 reconsideration of that order on September 9, 2020 (ECF No. 74), which the Court

 denied on the same day (ECF No. 75).

        On July 1, 2020, Flores filed a Motion for Discovery. (ECF No. 39.) The Court

 denied that Motion on April 13, 2021. (ECF No. 135.)

        On July 10, 2020, Flores’s current counsel moved to withdraw. (ECF No. 41.)

 United States Magistrate Judge Nina Y. Wang denied that motion on July 17, 2020.

 (ECF No. 53.)

        Thereafter, on August 5, 2020, the Government obtained a Superseding

 Indictment against Flores, charging him with one count of possession of a firearm

 and/or ammunition by a prohibited person in violation of 18 U.S.C. § 922(g)(1), one

 count of possession with intent to distribute 5 grams or more of methamphetamine in

 violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii), and one count of possession of a

 firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

                                               4
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 5 of 21




 § 924(c)(1)(A)(i). (ECF No. 56.)

        On September 4, 2020, Flores filed the Motion to Dismiss (Vindictive Prosecution

 and Violation of Due Process) and Request for Evidentiary Hearing (“Motion to Dismiss

 (Vindictive Prosecution)”), which sought dismissal of the Superseding Indictment. (ECF

 No. 66.) The Government responded on September 24, 2020 (ECF No. 77), and Flores

 replied on September 28, 2020 (ECF No. 79). After hearing oral argument on March

 18, 2021 (ECF No. 133), the Court denied the Motion to Dismiss (Vindictive

 Prosecution) on April 13, 2021. (ECF No. 134.)

        On September 30, 2020, Flores’s current counsel moved again to withdraw.

 (ECF No. 84.) After holding a hearing on October 5, 2020 (ECF No. 87), Judge Wang

 again denied the request to withdraw (ECF No. 88).

        On October 27, 2020, Flores filed a Renewed Motion to Suppress and Request

 for Evidentiary Hearing. (ECF No. 89.) The Court denied the motion on the same day

 on the basis that: (1) the motion was untimely, and Flores had not sought leave to file

 the motion out of the motions deadline, and (2) the motion pertained to arguments that

 Flores could have raised at the time he filed his original motion to suppress. (ECF No.

 92.)

        On November 21, 2020, Flores filed the Request for Speedy Trial and Motion to

 Set Trial Date, in which Flores requested, for the first time, a speedy trial. (ECF No.

 95.) However, just three days later, the Government filed the United States’ Unopposed

 Motion for Exclusion of Time Under the Speedy Trial Act, which sought to exclude 60

 days under the Speedy Trial Act. (ECF No. 97.) Notwithstanding his request for a

 speedy trial, Flores did not oppose the Government’s request. (Id. at 1.) The Court

                                              5
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 6 of 21




 granted the Government’s request on November 25, 2020 and ordered that all days

 from November 25, 2020 to and including January 24, 2021 be excluded under the

 Speedy Trial Act. (ECF No. 98.) The Court subsequently reset Flores’s jury trial for

 January 19, 2021. (ECF No. 99.)

        On December 4, 2020, Flores filed the Motion in Limine. (ECF No. 101.) The

 Government responded on December 14, 2020. (ECF No. 107.)

        On December 16, 2020, Flores filed the Motion for Order to Provide Access for

 Consultation and Testing (ECF No. 109), which the Court denied as moot on January 7,

 2021 (ECF No. 120).

        That same day, the Chief Judge of the United States District Court for the District

 of Colorado entered General Order 2020-21, which continued all civil and criminal jury

 trials set to commence from December 16, 2020 through January 29, 2021.

 Notwithstanding the fact that the District of Colorado had suspended all jury trials

 through January 29, 2021, Flores filed a Renewed Demand for Speedy Trial and Motion

 to Proceed with Trial on December 18, 2020, which requested that his trial proceed on

 January 19, 2021. (ECF No. 112.)

        On January 7, 2021, Flores filed the Motion to Dismiss (Violation of Right to

 Speedy Trial and Due Process). (ECF No. 119.) Two days later, Flores filed the

 Amended Motion to Dismiss (Violation of Right to Speedy Trial and Due Process), i.e.,

 the Motion to Dismiss that is currently before the Court. (ECF No. 122.) The

 Government responded to the Motion to Dismiss on January 25, 2021 (ECF No. 125),

 and Flores replied on February 19, 2021 (ECF No. 127). The Court heard oral

 argument on the Motion to Dismiss on March 18, 2021. (ECF No. 133.)

                                              6
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 7 of 21




                                  II. MOTION TO DISMISS

        In his Motion to Dismiss, Flores requests that the Court dismiss the Superseding

 Indictment with prejudice on the basis that his rights have been violated under both the

 Speedy Trial Act and the Sixth Amendment’s speedy trial guarantee.

 A.     Speedy Trial Act

        Criminal trials must “commence within seventy days from the filing date (and

 making public) of the information or indictment, or from the date the defendant has

 appeared before a judicial officer of the court in which such charge is pending,

 whichever date last occurs.” 18 U.S.C. § 3161(c)(1). “If a defendant is not brought to

 trial within [seventy days, after accounting for tolling], the information or indictment shall

 be dismissed on motion of the defendant.” Id. § 3162(a)(2). “[T]he district court retains

 broad discretion whether to dismiss the indictment with or without prejudice.” United

 States v. Abdush–Shakur, 465 F.3d 458, 462 (10th Cir. 2006).

        1.     Whether the Speedy Trial Act’s Clock Began Running Upon Flores’s
               Arrest on State Charges

        Under 18 U.S.C. § 3161(b),

               Any information or indictment charging an individual with the
               commission of an offense shall be filed within thirty days
               from the date on which such individual was arrested or
               served with a summons in connection with such charges. If
               an individual has been charged with a felony in a district in
               which no grand jury has been in session during such thirty-
               day period, the period of time for filing of the indictment shall
               be extended an additional thirty days.

 Flores argues that his speedy trial clock began running upon his arrest on state charges

 on April 17, 2019, and that the Government failed to return the federal indictment within

 thirty days of his arrest as required by 18 U.S.C. § 3161(b). (ECF No. 122 at 8–9; Tr. at

                                               7
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 8 of 21




 58.)

        However, in United States v. Allen, the Tenth Circuit held that “a defendant’s

 Sixth Amendment rights [to a speedy trial] are not triggered by prior state arrest or

 indictment.” 986 F.2d 1354, 1356 (10th Cir. 1993). The Tenth Circuit further

 recognized the “undisputed rule that a state arrest does not trigger the Speedy Trial

 Act’s clock, even if the arrest is for conduct that is the basis of a subsequent indictment

 for a federal offense.” Id. (emphasis in original) (quoting United States v. Mills, 964 F.2d

 1186, 1189–90 (D.C. Cir. 1992)). The Tenth Circuit reaffirmed this holding in 2017,

 recognizing that the “general rule is that ‘[a]n individual is ‘arrested’ under the Speedy

 Trial Act only when he is taken into custody after a federal arrest for the purpose of

 responding to a federal charge.’” United States v. Asfour, 717 F. App’x 822, 825 (10th

 Cir. 2017) (quoting United States v. De La Pena-Juarez, 214 F.3d 594, 597 n.6 (5th Cir.

 2000)).

        Thus, the Court finds that the 30-day window under § 3161(b) for the

 Government to obtain an indictment began running from the date that Flores was

 arrested on federal charges, i.e., December 12, 2019. (ECF No. 3.) Because Flores

 was indicted just six days later, on December 18, 2019 (ECF No. 1), the Court finds

 Flores’s arguments under § 3161(b) unavailing.

        2.     Speedy Trial Calculation

        Flores was indicted on December 18, 2019. (ECF No. 1.) Thus, 485 calendar

 days elapsed between the date of Flores’s original indictment and today. 2 At least 416


        2
         For counting purposes, the day on which the Speedy Trial clock begins to run is day
 zero. See Fed. R. Crim. P. 45(a)(1); see also United States v. Margheim, 770 F.3d 1312, 1317,

                                               8
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 9 of 21




 of those days must be tolled or Flores’s statutory right to a speedy trial has been

 violated.

        Several “enumerated events” are excluded from the Speedy Trial Act’s

 prescribed 70-day period, thus tolling the speedy trial clock. Bloate v. United States,

 559 U.S. 196, 199 (2010). Tolling took place in this case under three circumstances

 authorized by the Act:

        •       “delay resulting from any pretrial motion, from the filing of the motion

                through the conclusion of the hearing on, or other prompt disposition of,

                such motion,” 18 U.S.C. § 3161(h)(1)(D); 3

        •       “delay reasonably attributable to any period, not to exceed thirty days,

                during which any proceeding concerning the defendant is actually under

                advisement by the court,” id. § 3161(h)(1)(H); and

        •       “[a]ny period of delay resulting from a continuance granted by any judge

                on his own motion or at the request of the defendant or his counsel or at

                the request of the attorney for the Government, if the judge granted such


 1319, 1321 (10th Cir. 2014) (calculating 356 days between May 24, 2011 and May 15, 2012).

        Moreover, the fact that the Government subsequently obtained a superseding indictment
 against Flores does not affect when the speedy trial clock began. United States v. Mora, 135
 F.3d 1351, 1355 (10th Cir. 1998) (recognizing that a superseding indictment does not restart the
 speedy trial clock).
        3
           Unlike the counting method described in n.2, above, and unlike the typical practice in
 federal civil and criminal litigation, this exception counts the day the motion was filed as day
 one, not day zero. See United States v. Williams, 511 F.3d 1044, 1051 n.5 (10th Cir. 2007)
 (“We . . . assume in our calculations that the excludable period ‘from the filing of the motion
 through the conclusion . . . of such motion’ includes both the date of resolution of any pretrial
 motion and the date of filing.” (emphasis in original)). In other words, a motion that falls under
 subparagraph (D) will toll the Speedy Trial clock for at least one day, even if resolved the same
 day.

                                                  9
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 10 of 21




                continuance on the basis of his findings that the ends of justice served by

                taking such action outweigh the best interest of the public and the

                defendant in a speedy trial,” id. § 3161(h)(7)(A), commonly known as an

                “ends-of-justice continuance” or “EOJ continuance.”

        The chart below shows the primary events that tolled time under the Speedy Trial

 Act, and the number of days that they tolled. 4

    STATUTORY            TOLLING EVENT                                     NUMBER OF DAYS
     TOLLING                                                               TOLLED
    PROVISION
                         January 3, 2020: Flores filed the Motion          96
                         to Exclude Time from the Speedy Trial
                         Act, requesting an order “excluding as
                         many days as are needed from the
                         Speedy Trial computations to
                         accommodate the setting of trial in this
 18 U.S.C.               matter to on or after April 27, 2020.”
 §§ 3161(h)(1)(D),       (ECF No. 16.)
 3161(h)(7)(A)
                         January 8, 2020: The Court granted the
                         motion and ordered that all days from
                         January 8, 2020 to and including April 7,
                         2020 be excluded under the Speedy Trial
                         Act. (ECF No. 17.)




        4
           To the extent multiple events tolled time under the Speedy Trial Act, the Court only lists
 one tolling event for the relevant period. For example, because Flores’s second ends of justice
 motion was tolling all time from April 28, 2020 to June 27, 2020, the Court need not analyze the
 Speedy Trial clock impact from Flores’s May 7, 2020 filing of the Motion to Dismiss (Violations
 of Fifth and Sixth Amendment Rights) Or, In the Alternative, To Order Pretrial Release to Home
 Detention, and Request for Evidentiary Hearing. (ECF No. 27.)

         Likewise, the Court further notes that the undersigned granted the Government’s
 Unopposed Motion for Exclusion of Time under the Speedy Trial Act and excluded 60 days
 under the Speedy Trial Act. (ECF No. 98.) This EOJ continuance does not affect the
 calculation under the Speedy Trial Act because the Motion to Dismiss (Vindictive Prosecution)
 excluded time for the same period.

                                                 10
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 11 of 21




    STATUTORY           TOLLING EVENT                                     NUMBER OF DAYS
     TOLLING                                                              TOLLED
    PROVISION
                        April 23, 2020: Flores filed the Motion for 66
                        Extension of Time, requesting an order
                        excluding 30 days under the Speedy Trial
                        Act. (ECF No. 23.)

                        April 24, 2020: Flores filed the Amended
                        Motion for Extension of Time and for
 18 U.S.C.              Ends-Justice Continuance, requesting an
 §§ 3161(h)(1)(D),      order excluding 60 days under the
 3161(h)(7)(A)          Speedy Trial Act. (ECF No. 24.)

                        April 28, 2020: The Court granted the
                        amended motion and ordered that all
                        days from April 28, 2020 to and including
                        June 27, 2020 be excluded under the
                        Speedy Trial Act. (ECF No. 25.)

                        June 15, 2020: Flores filed the Motion to         63 5
                        Suppress. (ECF No. 35.)

                        July 30, 2020: Flores’s Motion to
                        Suppress was taken under advisement
 18 U.S.C.
                        after Flores filed his reply in further
 §§ 3161(h)(1)(D),
                        support of that motion. (ECF No. 55.)
 3161(h)(1)(H)
                        September 8, 2020: The Court denied
                        Flores’s Motion to Suppress. (ECF No.
                        73.)



        5
           The Court assumes, for purposes of this Order only, that the Speedy Trial Act tolled the
 Speedy Trial clock for only 30 days after Flores filed his reply in further support of his Motion to
 Suppress notwithstanding the undersigned’s belief that the Motion to Suppress received a
 prompt disposition. Compare 18 U.S.C. § 3161(h)(1)(H) (excluding “delay reasonably
 attributable to any period, not to exceed thirty days, during which any proceeding concerning the
 defendant is actually under advisement by the court”) with 18 U.S.C. § 3161(h)(1)(D) (excluding
 “delay resulting from any pretrial motion, from the filing of the motion through the conclusion of
 the hearing on, or other prompt disposition of, such motion”). In other words, the Court
 assumes that the Motion to Suppress only tolled time from the end of the second EOJ motion to
 and including August 29, 2020, even though the Court did not issue the Order Denying
 Defendant’s Motion to Suppress until September 8, 2020. (ECF No. 73.)


                                                 11
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 12 of 21




      STATUTORY          TOLLING EVENT                                     NUMBER OF DAYS
       TOLLING                                                             TOLLED
      PROVISION
                         September 4, 2020: Flores filed his               222 6
                         Motion to Dismiss (Vindictive
                         Prosecution). (ECF No. 66.)

                         March 18, 2021: The Motion to Dismiss
                         (Vindictive Prosecution) was taken under
 18 U.S.C.
                         advisement following the March 18, 2021
 §§ 3161(h)(1)(D),
                         oral argument on that motion. (ECF No.
 3161(h)(1)(H)
                         133.)

                         April 13, 2021: The Court issued an
                         Order denying the Motion to Dismiss
                         (Vindictive Prosecution). (ECF No. 134)

                         January 9, 2021: Flores filed the instant         37
                         Motion to Dismiss. (ECF No. 122.)

                         March 18, 2021: The Motion to Dismiss
 18 U.S.C.               was taken under advisement following
 §§ 3161(h)(1)(D),       the March 18, 2021 oral argument on that
 3161(h)(1)(H)           motion. (ECF No. 133.)

                         April 16, 2021: The Court issues this
                         Order.


        Because tolling amounted to 450 days to date, Flores’s rights to have a speedy

 trial under the Speedy Trial Act have not been violated.

 B.     Speedy Trial Under the Sixth Amendment

        The Sixth Amendment states that, “[i]n all criminal prosecutions, the accused


        6
           Because the Court issued the Order denying Flores’s Motion to Dismiss (Vindictive
 Prosecution) within 30 days after the motion was taken under advisement, the undersigned’s
 calculations assume that, pursuant to § 3161(h)(1)(H), the Motion to Dismiss (Vindictive
 Prosecution) tolled all time from its filing to its resolution.
        7
           Much of the time tolled by Flores’s filing of the instant Motion to Dismiss was already
 being tolled by Flores’s Motion to Dismiss (Vindictive Prosecution). As such, the Court

                                                 12
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 13 of 21




 shall enjoy the right to a speedy and public trial.” The remedy for violating this right is

 dismissal of the indictment. United States v. Seltzer, 595 F.3d 1170, 1175 (10th Cir.

 2010). “[I]t is the prosecution’s burden (and ultimately the court’s) and not the

 defendant’s responsibility to assure that cases are brought to trial in a timely manner.”

 Id. at 1175–76.

        In Barker v. Wingo, 407 U.S. 514 (1972), the Supreme Court enumerated four

 factors to consider in the Sixth Amendment speedy trial analysis: (1) the length of the

 delay; (2) the reason for the delay; (3) the defendant’s assertion of his right; and (4) the

 prejudice to the defendant. 407 U.S. at 530. “[T]hese factors have no talismanic

 qualities; courts must still engage in a difficult and sensitive balancing process.” Id. at

 533. But the Court need not go further than the first factor if the delay was not

 “presumptively prejudicial.” Doggett v. United States, 505 U.S. 647, 651–52 (1992)

 (“Simply to trigger a speedy trial analysis, an accused must allege that the interval

 between accusation and trial has crossed the threshold dividing ordinary from

 presumptively prejudicial delay . . . .” (internal quotation marks omitted)); United States

 v. Yehling, 456 F.3d 1236, 1243 (10th Cir. 2006) (“The remaining factors are examined

 only if the delay is long enough to be presumptively prejudicial.”).

        The Tenth Circuit has stated that “delays approaching one year are

 presumptively prejudicial,” United States v. Larson, 627 F.3d 1198, 1208 (10th Cir.

 2010), but also that eleven months is not presumptively prejudicial, Abdush-Shakur, 465

 F.3d at 465 (“[T]he parties disagree as to whether the relevant period of delay under

 consideration was eleven or fourteen months. The latter delay, but not the former,


 concludes that the instant Motion to Dismiss only tolls three days additional days of time.
                                                 13
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 14 of 21




 might qualify as presumptively prejudicial.”). The Tenth Circuit has also characterized

 “a year” as the “bare minimum” of presumptive prejudice. Margheim, 770 F.3d at 1326.

        1.     Length of the Delay

        Delay is measured from “when the defendant is arrested or indicted, whichever

 comes first.” Jackson v. Ray, 390 F.3d 1254, 1261 (10th Cir. 2004). Flores was

 arrested on his federal charges on December 12, 2019. (ECF No. 3.) 16 months have

 passed since that time. The delay is therefore presumptively prejudicial and the Court

 must go on to examine the remaining three factors.

        2.     Reason for the Delay

        The second Barker factor—the reason for delay—is “[t]he flag all litigants seek to

 capture.” Margheim, 770 F.3d at 1326 (quoting United States v. Loud Hawk, 474 U.S.

 302, 315 (1986)). In evaluating this factor, the Court “must assess the reasons offered

 by the government for not bringing the defendant to trial in a timely fashion.” Id.

        “The reason for a delay weighs against the government in proportion to the

 degree to which the government caused the delay. . . . [C]ontinuances and other

 motions filed by the defendant do not weigh against the government.” United States v.

 Batie, 433 F.3d 1287, 1291 (10th Cir. 2006); United States v. Banks, 761 F.3d 1163,

 1183 (10th Cir. 2014) (finding the defendants caused the delay where they filed

 “multiple continuances with the district court and argued that they would be prejudiced if

 the court refused to grant them”). “Purposeful delay or delay to gain advantage weighs

 heavily against the government, while ‘[a] more neutral reason such as negligence or

 overcrowded courts [is] weighted less heavily.’” United States v. Gould, 672 F.3d 930,

 937 (10th Cir. 2012) (alterations in original) (quoting Barker, 407 U.S. at 531).

                                             14
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 15 of 21




        Here, the Court concludes that almost the entire period of delay is attributable to

 Flores’s actions. As stated above, Flores filed two EOJ continuances, which sought

 delays of approximately 5 months. 8 (ECF Nos. 16, 24.) Flores also incessantly filed

 substantive motions that delayed his trial date. (See, e.g., ECF No. 27 (Motion to

 Dismiss or Release to Home Confinement), ECF No. 29 (Motion for Notice of the

 Government's Intent to use Evidence in its Case-in-Chief at Trial), ECF No. 35 (Motion

 to Suppress), ECF No. 39 (Motion for Discovery), ECF No. 66 (Motion to Dismiss

 (Vindictive Prosecution)), ECF No. 74 (Motion for Reconsideration), ECF No. 89

 (Renewed Motion to Suppress and Request for Evidentiary Hearing), ECF No. 101

 (Motion in Limine), ECF No. 109 (Motion for Order to Provide Access to Consultation

 and Testing), ECF No. 122 (Motion to Dismiss).)

        Although Flores contends that the “trial court has expended an unreasonable

 time ruling upon Defendant’s pretrial motions,” he does not take responsibility for the

 fact that his motions are the principal cause of the delay in this action. 9 Cf. United

 States v. Hicks, 779 F.3d 1163, 1168 (10th Cir. 2015) (recognizing defendant was the

 “primary cause of the delay” where, among other things, he filed more than forty unique

 motions and changed counsel multiple times during the course of the proceeding).


        8
           In his Motion, Flores contends that the Court improperly permitted Flores’s prior
 counsel to withdraw “without a finding of good cause,” which forced Flores to file the second
 EOJ continuance and thereby delayed his right to a speedy trial. (ECF No. 127 at 3–5.) As an
 initial matter, Flores’s assertion that the Court did not find good cause for the requested
 withdrawal is contradicted by the record. (See ECF No. 21 at 1.) Moreover, the Court is
 unpersuaded by any argument that Flores and his counsel are not responsible for delays
 resulting from their tactical decision to seek a second EOJ continuance.
        9
         To the extent the periods of time during which the Court evaluated Flores’s motions
 weigh against the Government at all, it weighs only “lightly” against the Government because
 any delays in deciding Flores’s numerous motions resulted from overcrowded court dockets, not

                                              15
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 16 of 21




        By contrast, the Government sought only one 60-day EOJ continuance, which

 Flores chose not to oppose. (ECF No. 97.) As explained above, this EOJ continuance

 was sought when time was already being tolled as a result of Flores’s Motion to Dismiss

 (Vindictive Prosecution). Thus, this continuance weighs lightly against the Government.

 See United States v. Gomez, 67 F.3d 1515, 1522 (10th Cir. 1995) (delay resulting from

 two continuances requested by the government and consented to by the defendant and

 from one continuance ordered sua sponte by the court weighed lightly against the

 government where there was no evidence of government misconduct).

        In this light, the Court finds that Flores was the primary cause of the delay, and

 thus this Barker factor weighs against him.

        3.     Assertion of Desire for Speedy Trial

        With regard to the third Barker factor—a defendant’s assertion of his speedy trial

 right—the Tenth Circuit has recognized the following:

               Perhaps most important is whether the defendant has
               actively asserted his right to a speedy trial. This is not
               satisfied merely by moving to dismiss after the delay has
               already occurred. Such a motion could be, indeed may well
               be, strategic. The question, instead, is whether the
               defendant’s behavior during the course of litigation evinces a
               desire to go to trial with dispatch.

 Batie, 433 F.3d at 1291; Barker, 407 U.S. at 536 (“[B]arring extraordinary

 circumstances, we would be reluctant indeed to rule that a defendant was denied this

 constitutional right on a record that strongly indicates, as does this one, that the

 defendant did not want a speedy trial.”).

        The Tenth Circuit has repeatedly held that the third Barker factor weighs against


 a purposeful delay to prejudice Flores. Batie, 433 F.3d at 1291.
                                               16
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 17 of 21




 a defendant when the defendant’s conduct undermines his assertion for a speedy trial.

 See Batie, 433 F.3d at 1293 (“Absent extraordinary circumstances, Barker counsels us

 not to find a violation of the right to a speedy trial when the defendant’s actions indicate

 he had no desire for a speedy trial.”); United States v. Tranakos, 911 F.2d 1422, 1429

 (10th Cir. 1990) (“We are unimpressed by a defendant who moves for dismissal on

 speedy trial grounds when his other conduct indicates a contrary desire.”).

        Flores concedes that his first assertion of his right to a speedy trial came on

 November 21, 2020, more than 11 months after his arrest. (ECF No. 95; Tr. at 54.)

 Shortly thereafter, he made a second request for a speedy trial beginning on January

 19, 2021 after the District of Colorado issued a General Order that continued all criminal

 trials through January 29, 2021 in response to the increased risk from the COVID-19

 pandemic at the time. 10 (ECF No. 112.)

        However, notwithstanding Flores’s belated requests for a speedy trial, the Court

 cannot conclude that his conduct over the past 16 months evinces a desire to actually

 have a speedy trial. In particular, the Court finds that Flores’s two explicit assertions of

 the right to a speedy trial cannot entirely nullify the significance of delays that Flores

 both requested and caused earlier in the action through his own incessant filing of

 substantive motions and requests for two EOJ continuances. See Larson, 627 F.3d at

 1208 (Barker factor relating to defendant’s assertion of his speedy trial right “weighs

 against a defendant who requests continuances and waits for months to assert his


        10
           Flores’s filing of this Motion to Dismiss does not count as a third assertion of his right
 to a speedy trial. See Batie, 433 F.3d at 1291 (“[Assertion of the speedy trial right] is not
 satisfied merely by moving to dismiss after the delay has already occurred.”).


                                                  17
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 18 of 21




 speedy trial right”); Abdush-Shakur, 465 F.3d at 465 (“We find little merit in defendant’s

 assertion of his Sixth Amendment right . . . when the defendant has sat on his hands for

 seven months and requested several continuances of his own.”).

        Moreover, just three days after asserting his desire for a speedy trial for the first

 time, Flores chose not to oppose the Government’s request to exclude 60 days under

 the Speedy Trial Act. (ECF No. 97.) Thus, Flores’s actual conduct and tactical litigation

 decisions contradict his bare assertion of his desire to the speedy trial.

        This factor therefore does not favor Flores.

        4.     Prejudice

        Flores bears the burden of showing that he was prejudiced by the delay of his

 trial. Larson, 627 F.3d at 1208–09. Failure to show prejudice caused by the delay is

 “nearly fatal to a speedy trial claim.” Gould, 672 F.3d at 939. In particular, the Court

 must “assess prejudice in light of the interests that the speedy trial right was designed to

 protect,” namely, “(i) the prevention of oppressive pretrial incarceration; (ii) the

 minimization of anxiety and concern of the accused; and (iii) minimization of the

 possibility that the defense will be impaired.” Seltzer, 595 F.3d 1170, 1179 (10th Cir.

 2010). The third factor is “the most serious,” followed by the first and then the second.

 Id. at 1179–80.

        To be sure, Flores has been subjected to some difficult conditions of pretrial

 incarceration, and anxiety and concern as a result of the delay in his trial date. He has

 been detained during the COVID-19 pandemic, has been subjected to lockdowns and

 other restrictive conditions of confinement, and has had reportedly had difficulties



                                               18
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 19 of 21




 communicating with counsel while incarcerated. 11 (Tr. at 61.)

        However, apart from his incarceration during the COVID-19 pandemic and

 difficulties communicating his with his counsel, Flores does not demonstrate that the

 delays have materially impacted his defense. For example, he does not argue that

 witnesses have disappeared, that evidence has deteriorated, or that memories have

 faded. Cf. Castro v. Ward, 138 F.3d 810, 820 (10th Cir.1998) (concluding no prejudice

 existed where “despite [petitioner’s] general allegation that the passage of time made it

 more difficult for him to present a defense[,] . . . [h]e has not claimed that any specific

 witness or evidence was somehow rendered unavailable or less persuasive because of

 the passage of time”).

        Thus, while the Court finds that Flores has demonstrated some prejudice

 resulting from his delayed trial, it is unable to conclude that the delays have hindered

 Flores’s defense.

                                              ****

        Taking the four factors together—length of the delay, reason for the delay,

 assertion of speedy trial rights, and prejudice—the Court finds as follows.

        The factors deserving the most weight are the delay beyond the one-year

 presumptive threshold, and the recognition that Flores bears overwhelming

 responsibility for most of the delay during the first year. Flores minimally—and in a

 purely pro forma manner—asserted his speedy trial rights in November 2020, but this


        11
           As set forth in the Court’s Order Denying Defendant’s Motion to Dismiss and Motion
 for Notice of the Government’s Intent to Use Evidence in its Case-In-Chief at Trial, the Court
 rejected Flores’s argument that the temporary infringement of Flores’s ability to communicate
 with his counsel in person while incarcerated during the COVID-19 pandemic amounts to an

                                                19
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 20 of 21




 assertion does not outweigh the foregoing considerations. Notwithstanding the fact that

 he has been detained during the COVID-19 pandemic, the Court is unable to find that

 Flores has suffered any specific prejudice in terms of impairment of his defense. Even

 considering the COVID-19 pandemic and resulting restrictions within his detention

 facility as prejudice, it still would not tip the scales sufficiently in his favor to justify the

 “drastic remedy” of dismissing the indictment. Batie, 433 F.3d at 1293. In sum, no

 violation of the Sixth Amendment speedy trial guarantee occurred.

                              III. MOTIONS FOR SPEEDY TRIAL

        As discussed extensively above, Flores has requested, and is receiving, a

 speedy trial. The Court will enter a separate Order resetting the trial date, the Final Trial

 Preparation Conference and related deadlines. As such, Flores’s Request for Speedy

 Trial and Motion to Set Trial Date and Renewed Demand for Speedy Trial and Motion to

 Proceed with Trial are denied as moot.

                                            IV. CONCLUSION

        For the reasons stated above, the Court ORDERS as follows:

 1.     Flores’s Amended Motion to Dismiss (Violation of Right to Speedy Trial and Due

        Process) (ECF No. 122) is DENIED;

 2.     Flores’s Request for Speedy Trial and Motion to Set Trial Date (ECF No. 95) is

        DENIED as MOOT;

 3.     Flores’s Renewed Demand for Speedy Trial and Motion to Proceed with Trial

        (ECF No. 112) is DENIED as MOOT; and




 unjustifiable burden on his Fifth and Sixth Amendment rights. (ECF No. 34 at 5.)
                                                 20
Case 1:19-cr-00522-WJM Document 136 Filed 04/16/21 USDC Colorado Page 21 of 21




 4.    The Court will enter a separate Order resetting the trial date and the Final Trial

       Preparation Conference.



       Dated this 16th day of April, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                             21
